 1   Amy F. Sorenson
     Nevada Bar No. 12495
 2   Erica J. Stutman
     Nevada Bar No. 10794
 3   Holly E. Cheong
     Nevada Bar No. 11936
 4   Snell & Wilmer L.L.P.
     3883 Howard Hughes Parkway, Suite 1100
 5   Las Vegas, NV 89169
     Telephone: (702) 784-5200
 6   Facsimile: (702) 784-5252
     Email: asorenson@swlaw.com
 7           estutman@swlaw.com
             hcheong@swlaw.com
 8   Attorneys for Defendants Wells Fargo Bank, N.A. and
     U.S. Bank National Association
 9

10
                                 UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
     MICHAEL HILL,                                         CASE NO.: 2:18-cv-01350-MMD-PAL
13
                           Plaintiff,
14
     vs.                                                   [PROPOSED] ORDER GRANTING IN
15                                                         PART AND DENYING IN PART
     WELLS FARGO BANK, N.A., a foreign                     WELLS FARGO BANK, N.A. AND U.S.
16   corporation;   U.S.    BANK    NATIONAL               BANK NATIONAL ASSOCIATION’S
     ASSOCIATION, a foreign corporation; MTC               MOTION TO DISMISS (ECF NO. 5)
17   FINANCIAL, INC. dba TRUSTEE CORPS, a                  AND GRANTING WELLS FARGO
     foreign corporation; and DOES I through 10,           BANK, N.A. AND U.S. BANK
18   and ROE CORPORATIONS 1 through 10,                    NATIONAL ASSOCIATION’S
                                                           REQUEST FOR JUDICIAL NOTICE
19                         Defendants.                     (ECF NO. 6)

20

21
            Based upon review of the briefs, the Motion Hearing held on February 1, 2019 before the
22
     Honorable Miranda M. Du, the Minute Order entered by the Court on February 1, 2019 (ECF
23
     No. 45), and for the reasons set forth on the record and good cause appearing,
24
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Wells Fargo Bank,
25
     N.A. (“Wells Fargo”) and U.S. Bank National Association’s (“U.S. Bank”) Request for Judicial
26
     Notice, filed July 26, 2018 (ECF No. 6) is granted.
27
     ///
28
 1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Wells Fargo and
 2   U.S. Bank’s Motion to Dismiss, filed July 28, 2018 (ECF No. 5) is granted in part and denied in
 3   part.
 4           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff Michael
 5   Hill’s (“Plaintiff”) First Cause of Action for Breach of Contract is dismissed without prejudice
 6   with leave to amend within 21 days of February 1, 2019.
 7           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Second
 8   Cause of Action for Breach of the Implied Covenant of Good Faith and Fair Dealing, and Fifth
 9   Cause of Action for Violation of NRS 107.540 are dismissed without prejudice with leave to
10   amend within 21 days of February 1, 2019.
11           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Third
12   Cause of Action of Breach of Fiduciary Duty against Wells Fargo, Fourth Cause of Action for
13   Violation of the Nevada Foreclosure Mediation Rules, Sixth Cause of Action for Negligence,
14   Negligent Hiring, Retention, and Supervision, Seventh Cause of Action for Economic Duress,
15   and Eighth Cause of Action for Declaratory Relief are dismissed with prejudice.
16           IT IS SO ORDERED.
17
                                                                                 ____
18                                               MIRANDA M. DU, DISTRICT COURT JUDGE
19
                                                 DATED: March 4, 2019
20

21

22

23

24

25

26

27

28

                                                   -2-
     Case 2:18-cv-01350-MMD-PAL Document 54 Filed 03/01/19 Page 3 of 4



 1   Respectfully submitted by:
 2   SNELL & WILMER L.L.P.
 3
     By: /s/ Holly E. Cheong
 4       Amy F. Sorenson, Esq.
         Erica J. Stutman, Esq.
 5       Holly E. Cheong, Esq.
         3883 Howard Hughes Parkway, Suite 1100
 6       Las Vegas, Nevada 89169
         Attorneys for Wells Fargo Bank, N.A and
 7       U.S. Bank National Association
 8
     Approved as to form by:
 9
     DATED this1st day of March, 2019.         DATED this1st day of March, 2019.
10

11   By: /s/ Brandon J. Trout                  By: /s/ Michael R. Brooks
          Jerome R. Bowen, Esq.                     Michael R. Brooks, Esq.
12                                                  Kolesar & Leatham
          Nevada Bar No. 4540                       400 S. Rampart Blvd., Suite 400
          Brandon J. Trout, Esq.                    Las Vegas, Nevada 89145
13        Nevada Bar No. 13411                      Telephone: (702) 362-7800
14        Bowen Law Offices                         Facsimile: (702) 362-9472
          9960 W. Cheyenne Ave., Suite 250          Attorneys for MTC Financial, Inc. dba
15        Las Vegas, Nevada 89129                   Trustee Corps.
          Telephone: (702) 240-5191
16        Facsimile: (702) 240-5797
          Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28

                                               -3-
     Case 2:18-cv-01350-MMD-PAL Document 54 Filed 03/01/19 Page 4 of 4



 1                                      CERTIFICATE OF SERVICE
 2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

 3   (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be

 4   served a true and correct copy of the foregoing [PROPOSED] ORDER GRANTING IN

 5   PART AND DENYING IN PART WELLS FARGO BANK, N.A. AND U.S. BANK

 6   NATIONAL ASSOCIATION’S MOTION TO DISMISS (ECF NO. 5) AND GRANTING

 7   WELLS FARGO BANK, N.A. AND U.S. BANK NATIONAL ASSOCIATION’S

 8   REQUEST FOR JUDICIAL NOTICE (ECF NO. 6) by the method indicated:

 9                          U.S. Mail
10                          U.S. Certified Mail
11                          Facsimile Transmission
12                          Overnight Mail
13                          Federal Express
14                          Hand Delivery
15            X             Electronic Filing
16
     and addressed to the following:
17
     Jerome R. Bowen, Esq.                              Michael R. Brooks, Esq.
18   Bowen Law Offices                                  Kolesar & Leatham
     9960 W. Cheyenne Ave., Suite 250                   400 S. Rampart Blvd., Suite 400
19   Las Vegas, NV 89129                                Las Vegas, NV 89145
     Attorneys for Plaintiff Michael Hill               Attorneys for MTC Financial, Inc. dba Trustee
20                                                      Corps
21   Richard J. Reynolds, Esq.
     Burke, Williams & Sorensen, LLP
22   1851 E. First St., Suite 1550
     Santa Ana, CA 92705
23   Attorneys for MTC Financial, Inc. dba Trustee
     Corps
24

25

26    Dated: March 1, 2019                      /s/ Maricris Williams
                                                An Employee of Snell & Wilmer L.L.P.
27
     4818-5791-0663
28

                                                     -4-
